OPINION — AG — ANY RESIDENT OF A RURAL AREA, AS THOSE TERMS DEFINED BY 82 O.S. 1971 1302 [82-1302](D) AND 82 O.S. 1971 1302 [82-1302](E), IS ELIGIBLE TO PARTICIPATE IN A RURAL WATER DISTRICT ENCOMPASSING LAND WHICH THE RESIDENT OWNS OR IN WHICH THE RESIDENT HAS AN INTEREST. WHETHER A SPECIFIC INDIVIDUAL HAS SUFFICIENT INTEREST IN LAND EMBRACED WITHIN THE WATER DISTRICT, AND IS OTHERWISE QUALIFIED TO SERVE ON THE BOARD OF RURAL WATER DISTRICT IS A QUESTION OF FACT TO BE DETERMINED BY THE BY LAWS OF THE DISTRICT AND CIRCUMSTANCES. CITE: 82 O.S. 1307 [82-1307] (VICTOR HILL) *** OVERRULED BY: OPINION NO. 81-148 (1981)